PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $301.91, based upon the following facts: On or about February 13, 1980, claimant was operating his automobile in a southerly direction on State Route 3 near Madison in Boone County, West Virginia. In the course of this travel, claimant’s vehicle crossed the Camp Creek Bridge, which, being a part of State Route 3, is owned and maintained by the respondent.
While crossing the bridge, claimant’s vehicle struck an uncovered hole, resulting in damage to both tie-rods, a shock absorber, two tires, and two wheels. This occurred because of the negligence of the respondent in failing to maintain the bridge in a reasonably safe condition. This negligence was the proximate cause of the damages suffered by the claimant. Respondent is therefore liable to the claimant for the sum of $301.91, which is a fair and equitable estimate of .the damages sustained.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $301.91.